Citation Nr: 0616970	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  05-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970.  The appellant is the veteran's widow. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision by the RO in St. Louis, 
Missouri, which denied the appellant's claim of service 
connection for the cause of the veteran's death. 

In September 2005, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing was prepared and associated with 
the claims folder.  Following the hearing, the record was 
held open for a period of 60 days to allow for the submission 
of additional evidence.  The appellant executed a waiver of 
RO review of the evidence received in connection therewith, 
as well as that submitted at the hearing.


FINDINGS OF FACT

1.  The veteran's death certificate reports that he died in 
March 2003; the immediate cause of death was glioblastoma.  
Other significant conditions listed as contributing to death 
but not resulting in the underlying cause of glioblastoma 
were testicular carcinoma and Agent Orange exposure.

2.  At the time of the veteran's death, and during the 
veteran's lifetime, he was service-connected for post-
traumatic stress disorder, rated 30 percent disabling; a 
shell fragment wound of the abdomen area with damage to 
muscle group XIX, rated 10 percent disabling; scarring of the 
duodenal cap, rated noncompensable; a scar of the left cheek 
due to residuals of a shell fragment wound with retained 
foreign body, rated noncompensable; and an ingrown toenail on 
the right great toe, rated noncompensable.

3.  The brain tumor which caused the veteran's death was not 
manifested in service or within one year following discharge 
from active duty, and is not shown to have been related to a 
service-connected disorder or to herbicide exposure therein.

4.  The veteran's service-connected disabilities, alone or in 
combination, did not contribute substantially or materially 
to cause death.


CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
contribute to the cause of the veteran's death, nor was the 
cause of death related to an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the appellant's claim for entitlement to 
service connection for the cause of the veteran's death by 
means of letters issued in July, August and October 2003.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
In the present appeal, the appellant was provided specific 
notice of what type of information and evidence was needed to 
substantiate her claim on appeal.  She was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a higher initial rating.  That was not 
necessary because, to the extent that the Board is denying 
the claim on appeal, no effective date is being assigned.  
Thus, the appellant is not prejudiced by the lack of this 
element of notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

Following a thorough review of the entire record, including 
the extensive medical information submitted by the appellant, 
it is determined that the claims file contains sufficient 
medical evidence to make a decision on the appellant's claim 
without obtaining a medical opinion as to the etiology of the 
veteran's brain cancer, or its relationship to service.  As 
will be discussed below, there is no competent evidence that 
the veteran's fatal brain tumor may be related to service.  
Accordingly, a medical opinion discussing the etiology of the 
veteran's brain tumor is not required under the provisions of 
38 U.S.C.A §5103A (d) (West 2002).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matter on appeal.  There is no suggestion on the current 
record that there remains evidence that is pertinent to the 
matter on appeal that has yet to be secured.  Thus, the 
appeal is ready to be considered on the merits.

Factual Background

The veteran served in the United States Marine Corp from July 
1968 to January 1970, with service in Vietnam.  His awards 
and decorations include The Purple Heart Medal with Gold 
Star, the Vietnam Service Medal with Bronze Star, and the 
Combat Action Ribbon, among others.  

The veteran's service medical records do not reflect any 
references to manifestation, treatment or diagnoses of 
malignant tumor, including glioblastoma; no such notations 
were made at separation. 

In a December 1983 VA outpatient treatment record, the 
veteran explained that he was stationed in Da Nang, Vietnam 
from January 1968 to January 1969, where he worked as a 
tunnel rat.  He reported that he was not aware of the 
spraying of herbicides but he was often in areas which were 
defoliated.  He subsequently developed a rash on his feet and 
was treated for malaria but had no recurrence of symptoms.  
Upon his return to the United States, he experienced 
nightmares of occurrences in Vietnam.  He denied any history 
of cancer or exposure to radiation.  The diagnosis was 
exposure to Agent Orange.  

In June 1986, the veteran was afforded an Agent Orange 
examination.  He reported that to the best of his knowledge, 
he had no direct exposure to Agent Orange.  He reported the 
development of various skin disorders while in Vietnam, which 
had persisted.  The diagnosis was chronic tinea pedis and 
"menus."

In February 1995 the veteran was treated by a private Urology 
Group after referral for a suspicious right testicle.  It was 
noted that he had a past history which was significant for 
exposure to Agent Orange.  The diagnostic impression was 
right testis mass.    

In July 2002, the veteran presented for a routine VA follow-
up examination pertaining to his testicular cancer of the 
right seminoma which was diagnosed in 1995 and at which time 
he underwent status post resection.  He reported that he was 
followed yearly by Urology and he currently felt well.  The 
examiner noted that the veteran was likely cured of his 
seminoma.  

In December 2002, the veteran's spouse called the VA medical 
center (VAMC) and explained that the veteran had blurred 
vision, an imbalance and had experienced confusion for the 
past two hours.  The VAMC advised the veteran's spouse to 
take him to the nearest medical facility.  The veteran was 
subsequently taken to Shands Hospital and following several 
serial axial images of the head, findings showed left 
occipital embolic infarct with hemorrhagic transformation of 
a mild to moderate degree.  The final diagnosis was left 
occipital infarct. 

In January 2003, the veteran presented at the VAMC for an 
evaluation and explained that in December 2002 he suffered 
from a seizure and a stroke.  In February 2003 the veteran 
presented at the VA emergency room with complaints of 
dizziness, bilateral peripheral vision loss and headaches.  
The diagnosis showed clinical symptoms which consisted of 
dizziness, headaches and peripheral vision loss.  

A February 2003 computerized tomography (CT) scan of the 
veteran's head showed significant edema around the stroke, 
midline shaft and a CT scan of the veteran's head with IV 
revealed left occipital lesion, probable mass.  A February 
2003 pathology report revealed a brain tumor classified as 
glioblastoma multiforme.  

In February 2003 the veteran underwent a left craniotomy with 
removal of brain lesion.  The postoperative diagnosis was 
left parietoccipital lesion.  It was noted that there were no 
complications during his hospital course and two days later 
he was stable for discharge home.  

Private records of treatment show that the veteran was under 
hospice care from March 4, 2003 until his death on March 31, 
2003.  The death certificate shows that the cause of death 
was listed as glioblastoma.  Other significant conditions 
listed on that document as contributing to death but not 
resulting in the underlying cause of glioblastoma were 
testicular carcinoma and Agent Orange exposure.  The death 
certificate was signed by W. Morris, M. D.

During the appellant's September 2005 personal hearing, she 
argued that the veteran's service in Vietnam, to include the 
spraying of Agent Orange, contributed to his brain tumor 
which eventually led to his death.  It was claimed that 
dioxin worked its way into the veteran's body through toenail 
infections, and later contributed to the development of 
testicular cancer which, in turn, was spread through the 
lymph nodes and metastasized to his brain.  It was further 
asserted that there was a possibility of lymphoma, which was 
not adequately explored by the medical professionals in the 
short period of time before the veteran expired, and that 
such was Agent Orange related.  On questioning the appellant 
indicated that she had not been told by the doctors who 
treated the veteran during his terminal illness that such was 
due to Agent Orange exposure.  She also reported that she 
thought that the Dr. Morris who signed the death certificate 
was a cancer specialist, and that he worked at the hospice.  
In support of her claim, the appellant submitted several 
Internet articles, which dealt with various types of cancers 
and their connection to Vietnam service.  Following the 
hearing, the record was held open to allow the appellant the 
chance to submit additional information from Dr. Morris.

In October 2005, a letter was received from the appellant who 
reported that Dr. Morris no longer practiced at the hospice.  
The following month she wrote that she had contacted him 
directly and that he told her that he could not assist her 
[by writing a statement] due to the time lapse since the 
veteran's death.  


Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Certain diseases, including malignant tumors, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The cause of the veteran's death was glioblastoma of the 
brain.  There is no evidence of such a cancer in service, or 
in the first post-service year so as to warrant presumptive 
service connection for such a disability as a chronic 
disorder under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309, and it is not contended otherwise.

It is argued that the veteran's brain tumor was caused by his 
exposure to herbicides during his service in the Vietnam War, 
either directly or as a site of metastasis from testicular 
cancer.  The record shows that the veteran served in Vietnam, 
and his exposure to herbicides is conceded.  38 C.F.R. § 
3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a series of diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, providing the rebuttable presumptions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) lists the disabilities for which service connection 
may be granted on a presumptive basis.  Neither brain tumor 
nor testicular cancer is listed among those disabilities.  38 
U.S.C.A. § 1116.

VA has determined that there is no positive association 
between exposure to herbicides and any condition for which 
the VA has not specifically determined that a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600-
42608 (June 24, 2002).  

Recently, VA published a list of conditions for which a 
presumption of service connection based on exposure to 
herbicides used in Vietnam during the Vietnam War is not 
warranted.  See 67 Fed. Reg. 42600-42608 (June 24, 2002).  
That list of conditions includes brain tumors.  The authority 
for such a finding stemmed from a provision of the Agent 
Orange Act of 1991, which permitted the Secretary of the VA 
to enter an agreement with the National Academy of Sciences 
(NAS), who reviewed and summarized the scientific evidence 
concerning the association between exposure to herbicides 
used in Vietnam during the Vietnam War and each disease 
suspected to be associated with such exposure.  The NAS 
conducted studies, and, on the basis of all available 
evidence, concluded that the credible evidence against an 
association between brain tumors and herbicide exposure 
outweighed the credible evidence for such an association.

Even though VA has found no association between brain tumors 
and herbicide exposure, the appellant could still establish a 
nexus with competent medical evidence linking that disease to 
service, or with medical or scientific evidence that the 
fatal brain tumor was caused by herbicide exposure.  The fact 
that the veteran's disorder does not meet the requirements of 
38 C.F.R. § 3.309(e) does not preclude service connection 
with proof of direct causation.  Combee v Brown, 34 F.3rd. 
1039, 1042, (Fed. Cir. 1994).

In light of Combee, the Board has not only considered whether 
the veteran has a disability listed in 38 C.F.R. § 3.309(e), 
that could have caused his death, but has also considered if 
the brain tumor is the result of active service under 38 
U.S.C.A. §§ 1110, 1112, and 38 C.F.R. § 3.303(d).  

The Board has conducted a careful and sympathetic review of 
the entire record, including the voluminous records submitted 
by the appellant.  The various theories of causation and 
etiology have been considered.  However, the Board is 
constrained to point out that the competent medical evidence 
does not support a finding that the fatal brain tumor 
developed as a result of Agent Orange exposure, or any other 
disease or injury in service.  

The appellant and her representative have pointed to the 
veteran's certificate of death which lists as significant 
conditions contributing to death but not resulting in the 
underlying cause of glioblastoma both testicular carcinoma 
and Agent Orange exposure.  Essentially the appellant argues 
that this notation on the veteran's death certificate relates 
the veteran's brain tumor to Agent Orange exposure.  She was 
invited during the hearing to obtain a statement from Dr. 
Morris in support of such.  However, Dr. Morris has declined 
to do so.  Dr. Morris' rationale for listing Agent Orange as 
a contributing condition is unknown, as is his familiarity 
with Agent Orange and diseases linked thereto.  Thus, the 
Board finds that this notation falls within the realm of a 
speculative opinion regarding a relationship between the 
veteran's glioblastoma and herbicide exposure.  Both Federal 
regulation and case law preclude granting service connection 
predicated on a result of speculation or remote possibility.  
38 C.F.R. § 3.102 (2004); see Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991) (a medical treatise submitted by an 
appellant that only raises the possibility that there may be 
some relationship between sickle cell anemia and the 
veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).

The Board also notes the appellant's reference to various 
Internet articles, which show that certain cancers are due to 
exposure to Agent Orange and other herbicides sprayed in 
Vietnam.  These articles only raise the possibility that 
there may be some relationship between Agent Orange and 
certain types of cancers, and do not show a direct causal 
relationship between glioblastoma, testicular cancer and 
Agent Orange.  Thus, these articles would not entitle the 
appellant to service connection for the cause of the 
veteran's death.  See Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991).

With regard to the appellant's own contention that the 
veteran's brain tumor and other contributing disease of 
testicular cancer, was the result of exposure to herbicide or 
other biologic agents in service, including Agent Orange, the 
Court has made it clear that a layperson is not competent to 
provide evidence in matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 (1992).   The 
appellant, although sincere in her beliefs, is a layperson, 
and lacks the medical expertise for her opinion in this 
matter to be competent medical evidence.

In the present case the preponderance of evidence is against 
a finding that the cause of the veteran's death was related 
to his active duty service.  It follows that the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


